DETAILED ACTION
This office action is in response to the application filed on 08/24/2022. Claims 1, 3, 7, 9, 13 and 15 are amended and claims 2, 8 and 14 are cancelled. Claims 1, 3-7, 9-13 and 15-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed on 08/24/2022, with respect to claims 2-3, 8-9 and 14-15 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 2-3, 8-9 and 14-15 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method and a device for detecting a precision of an internal parameter of a laser radar, a related apparatus and medium.
Prior art:
Aoki (US 2016/0188986) 
Gdalyahu (US 2017/0336792)

	The closest prior art Aoki, paragraph 66 discloses calculation unit 22 performs calculation using the coordinates of the coordinate system in the three-dimensional space, and the determination unit 23 determines whether a specified point belongs to a three-dimensional object. At this time, the determination unit 23 determines whether the specified point belongs to the three-dimensional object, based on the change in the height change amount between the specified point and the points close to the specified point.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein determining the thickness of the road based on the point cloud data of the road and determining whether the internal parameter of the laser radar is precise based on the thickness of the road comprises: dividing the point cloud data of the road into near-distance point cloud data and far- distance point cloud data based on a division threshold, wherein the near-distance point cloud data is within the division threshold from the laser radar, and the far-distance point cloud data is outside the division threshold from the laser radar; obtaining a near-distance plane by fitting the near-distance point cloud data to obtain a thickness of the near-distance plane; obtaining a far-distance plane by fitting the far-distance point cloud data to obtain a thickness of the far-distance plane; and determining whether the internal parameter of the laser radar is precise based on the thickness of the near-distance plane and the thickness of the far-distance plane”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.  Claims 1, 3-7, 9-13 and 15-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481